Exhibit 10.1


GULF ISLAND FABRICATION, INC.
2015 STOCK INCENTIVE PLAN
 
1. Purpose. The purpose of the Gulf Island Fabrication, Inc. 2015 Stock
Incentive Plan (the “Plan”) is to increase shareholder value and to advance the
interests of Gulf Island Fabrication, Inc. (“Gulf Island”) and its subsidiaries
(collectively with Gulf Island, the “Company”) by furnishing stock-based
economic incentives (the “Incentives”) designed to attract, retain, reward and
motivate key employees, officers and directors of the Company and consultants
and advisors to the Company and to strengthen the mutuality of interests between
service providers and Gulf Island’s shareholders. Incentives consist of
opportunities to purchase or receive shares of Common Stock, no par value per
share, of Gulf Island (“Common Stock”) or cash valued in relation to Common
Stock, on terms determined under the Plan. As used in the Plan, the term
“subsidiary” means any corporation, limited liability company or other entity,
of which Gulf Island owns (directly or indirectly) within the meaning of Section
424(f) of the Internal Revenue Code of 1986, as amended (the “Code”), 50% or
more of the total combined voting power of all classes of stock, membership
interests, or other equity interests issued thereby.
 
2. Administration.
 
2.1. Composition. The Plan shall generally be administered by the Compensation
Committee (the “Committee”) of the Board of Directors of Gulf Island (the
“Board”). The Committee shall consist of not fewer than two members of the
Board, each of whom shall (a) qualify as a “non-employee director” under Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended (the
“1934 Act”) or any successor rule and (b) qualify as an “outside director” under
Section 162(m) of the Code (“Section 162(m)”).
 
2.2. Authority. The Committee shall have plenary authority to administer the
Plan, including awarding Incentives under the Plan and entering into agreements
with, or providing notices to, participants as to the terms of the Incentives
(the “Incentive Agreements”). Specifically, the Committee shall have full and
final authority and discretion over the Plan and any Incentives granted under
it, including, but not limited to, the right, power, and authority to: (a)
determine the persons to whom Incentives will be granted under Section 3 and the
time at which such Incentives will be granted; (b) subject to Section 6.6,
determine the terms, provisions, and conditions of Incentives (including, if
applicable, the number of shares of Common Stock covered by an Incentive), which
need not be identical and need not match any default terms set forth in the
Plan, and amend or modify any outstanding Incentives; (c) correct any defect,
supply any omission, or reconcile any inconsistency in the Plan or any Incentive
in the manner and to the extent it deems necessary or desirable to further the
Plan’s objectives; (d) establish, amend, and rescind any rules or regulations
relating to the administration of the Plan that it determines to be appropriate;
(e) resolve all questions of interpretation or application of the Plan or
Incentives granted under the Plan; and (f) make any other determination that it
believes necessary or advisable for the proper administration of the Plan.
Committee decisions in matters relating to the Plan shall be final, binding, and
conclusive on all persons, including, but not limited to, the Company, its
shareholders, and Plan participants. The Committee may delegate its authority
hereunder to the extent provided in Section 3.
 
 
 

--------------------------------------------------------------------------------

 
 
3. Eligible Participants. Key employees, officers and directors of the Company
and persons providing services as consultants or advisors to the Company shall
become eligible to receive Incentives under the Plan when designated by the
Committee. With respect to participants not subject to Section 16 of the 1934
Act or Section 162(m) of the Code, the Committee may delegate to appropriate
officers of the Company its authority to designate participants, to determine
the size and type of Incentives to be received by those participants and to set
and modify the terms of such Incentives; provided, however, that the resolution
so authorizing any such officer shall specify the total number of Incentives
such officer may so award and such actions shall be treated for all purposes as
if taken by the Committee, and provided further that the per share exercise
price of any options granted by an officer, rather than by the Committee, shall
be equal to the Fair Market Value (as defined in Section 12.11) of a share of
Common Stock on the later of the date of grant or the date the participant’s
employment with or service to the Company commences.
 
4. Types of Incentives. Incentives may be granted under the Plan to eligible
participants in the forms of (a) incentive stock options, (b) non-qualified
stock options, (c) restricted stock, (d) restricted stock units (“RSUs”), (e)
stock appreciation rights (“SAR”) and (f) Other Stock-Based Awards (as defined
in Section 10).
 
5. Shares Subject to the Plan.
 
5.1. Number of Shares. Subject to adjustment as provided in Section 12.5, the
maximum number of shares of Common Stock that may be delivered to participants
and their permitted transferees under the Plan shall be 1,000,000 shares.
 
5.2. Share Counting. Any shares of Common Stock subject to an Incentive that is
subsequently canceled, forfeited, or expires prior to exercise or realization,
whether in full or in part, shall be available again for issuance or delivery
under the Plan. Notwithstanding the foregoing, shares subject to an Incentive
under the Plan shall not be available again for issuance or delivery under the
Plan if such shares were (a) tendered in payment of the exercise price of a
stock option; (b) covered by, but not issued upon settlement of, stock-settled
SARs; (c) delivered to, or withheld by, the Company to satisfy any tax
withholding obligation, or (d) purchased on the open market with option
proceeds. If an Incentive, by its terms, may only be settled in cash, then the
grant, vesting, payout, settlement, or forfeiture of such Incentive shall have
no impact on the number of shares available for grant under the Plan.
 
5.3. Limitations on Awards. Subject to adjustment as provided in Section 12.5,
the following additional limitations are imposed under the Plan:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) The maximum number of shares of Common Stock that may be issued upon
exercise of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 1,000,000 shares.
 
(ii) The maximum number of shares of Common Stock (including stock options and
SARs) that may be granted to any one officer, employee, consultant, or advisor
during any one calendar year shall be 200,000, not including any Incentives
covered by the limitations of Section 5.3(e). This provision shall be construed
in a manner consistent with Section 162(m).
 
(iii) Incentives with respect to an aggregate of 50,000 shares of Common Stock
may be granted under the Plan to officers, directors, employees, consultants, or
advisors without compliance with the minimum vesting periods or exceptions
provided in Sections 6.3, 7.2, 8.2, 9.3 and 10.2.
 
(iv) Each director who is not an employee of the Company may be granted
Incentives with respect to no more than 25,000 shares of Common Stock each
fiscal year.
 
(v) The maximum value of an Other Stock-Based Award that is valued in dollars
rather than in shares of Common Stock (whether or not paid in Common Stock)
scheduled to be paid out to any one officer, employee, consultant, or advisor
during any one calendar year shall be $3,000,000.
 
5.4. Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.
 
6. Stock Options. A stock option is a right to purchase shares of Common Stock
from Gulf Island. Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:
 
6.1. Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 12.5; provided that in no event shall the
exercise price be less than the Fair Market Value (as defined in Section 12.11)
of a share of Common Stock on the date of grant, except in the case of a stock
option granted in assumption of or substitution for an outstanding award of a
company acquired by the Company or with which the Company combines.
 
6.2. Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5 and subject to adjustment as
provided in Section 12.5.
 
 
 

--------------------------------------------------------------------------------

 
 
6.3. Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Each stock option shall become exercisable at such time or times during its term
as shall be determined by the Committee; provided that, except as provided in
Section 5.3(c), stock option awards shall not become fully exercisable prior to
the third anniversary of the date of grant with incremental vesting of portions
of the award over the three-year period permitted (provided, however, that no
portion of the award may become exercisable prior to the first anniversary of
the date of grant). Notwithstanding the foregoing, the Committee may accelerate
the exercisability of any stock option (1) as provided under Section 12.3 in the
event of termination of employment under the circumstances provided in the
Incentive Agreement, and (2) as described in Section 12.10 in connection with a
Change of Control.
 
6.4. Repurchase. Upon approval of the Committee, the Company may repurchase a
previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (a) the Fair Market Value (as defined in Section 12.11) of the
Common Stock subject to the option on the business day immediately preceding the
date of purchase exceeds (b) the exercise price, or by payment of such other
mutually agreed upon amount; provided, however, that no such repurchase shall be
permitted if prohibited by Section 6.6.
 
6.5. Manner of Exercise. A stock option may be exercised, in whole or in part,
by giving written notice to the Company, specifying the number of shares of
Common Stock to be purchased. The exercise notice shall be accompanied by the
full purchase price for such shares. The option price shall be payable in United
States dollars and may be paid (a) in cash; (b) by check; (c) by delivery of or
attestation of ownership of shares of Common Stock, which shares shall be valued
for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised; (d) by delivery of irrevocable
written instructions to a broker approved by the Company (with a copy to the
Company) to immediately sell a portion of the shares, issuable under the option
and to deliver promptly to the Company the amount of sale proceeds (or loan
proceeds if the broker lends funds to the participant for delivery to the
Company) to pay the exercise price; (e) if approved by the Committee, through a
net exercise procedure whereby the optionee surrenders the option in exchange
for that number of shares of Common Stock with an aggregate Fair Market Value
equal to the difference between the aggregate exercise price of the options
being surrendered and the aggregate Fair Market Value of the shares of Common
Stock subject to the option; or (f) in such other manner as may be authorized
from time to time by the Committee.
 
6.6. Repricing. Except for adjustments pursuant to Section 12.5 or actions
permitted to be taken by the Committee under Section 12.10(c) in the event of a
Change of Control, unless approved by the shareholders of the Company, (a) the
exercise or base price for any outstanding option or SAR granted under this Plan
may not be decreased after the date of grant and (b) an outstanding option or
SAR that has been granted under this Plan may not, as of any date that such
option or SAR has a per share exercise price that is greater than the then
current Fair Market Value of a share of Common Stock, be surrendered to the
Company as consideration for the grant of a new option or SAR with a lower
exercise price, shares of restricted stock, RSUs, an Other Stock-Based Award, a
cash payment or Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
6.7. No Dividend Equivalent Rights. A participant receiving a stock option shall
not be entitled to any dividend equivalent rights for any period of time prior
to exercise of the stock option.


6.8. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options (as such term is
defined in Section 422 of the Code):
 
(i) Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.
 
(ii) All incentive stock options must be granted within ten years from the date
on which this Plan is adopted by the Board.
 
(iii) No incentive stock options shall be granted to any non-employee or to any
participant who, at the time such option is granted, would own (within the
meaning of Section 422 of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the employer corporation or of
its parent or subsidiary corporation.
 
(iv) The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common Stock with respect to which incentive stock options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of Gulf Island or any of its subsidiaries) shall not exceed $100,000.
To the extent that such limitation is exceeded, the excess options shall be
treated as non-qualified stock options for federal income tax purposes.
 
7. Restricted Stock.
 
7.1. Grant of Restricted Stock. The Committee may award shares of restricted
stock to such eligible participants as the Committee determines pursuant to the
terms of Section 3. An award of restricted stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan. To the extent
restricted stock is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m).
 
 
 

--------------------------------------------------------------------------------

 
 
7.2. The Restricted Period. At the time an award of restricted stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the “Restricted Period”). The Restricted
Period shall be a minimum of three years with incremental vesting of portions of
the award over the three-year period permitted (provided, however, that no
portion of the award may vest prior to the first anniversary of the date of
grant), with the following exceptions:
 
(i) If the vesting of the shares of restricted stock is based upon the
attainment of performance goals as described in Section 11, a minimum Restricted
Period of one year is allowed.
 
(ii) No minimum Restricted Period applies to grants under Section 5.3(c) hereof.
 
Each award of restricted stock may have a different Restricted Period. The
expiration of the Restricted Period shall also occur: (1) as provided under
Section 12.3 in the event of termination of employment under the circumstances
provided in the Incentive Agreement, and (2) as described in Section 12.10 in
connection with a Change of Control.
 
7.3. Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Any certificates representing shares of restricted stock shall be registered in
the name of the participant and deposited with the Company, together with a
stock power endorsed in blank by the participant. Each such certificate shall
bear a legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Gulf Island Fabrication, Inc. (the “Company”)
2015 Stock Incentive Plan (the “Plan”), and an agreement entered into between
the registered owner and Company thereunder. Copies of the Plan and the
agreement are on file at the principal office of the Company.
 
Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued prior to vesting.
 
7.4. Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.
If the vesting of the shares of restricted stock is based upon the attainment of
performance goals, any and all cash and stock dividends paid with respect to the
shares of restricted stock shall be subject to the attainment of the performance
goals applicable to the underlying shares of restricted stock.
 
 
 

--------------------------------------------------------------------------------

 
 
7.5. Forfeiture. In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares of restricted stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and any certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 12.5 due to a recapitalization or other change in
capitalization.
 
7.6. Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse and a
stock certificate for the number of shares of restricted stock with respect to
which the restrictions have lapsed shall be delivered or book or electronic
entry evidencing ownership shall be provided, free of all such restrictions and
legends, except any that may be imposed by law, to the participant or the
participant’s estate, as the case may be.
 
7.7. Rights as a Shareholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Incentive Agreement, each participant receiving restricted stock shall
have all the rights of a shareholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.
 
8. Restricted Stock Units.
 
8.1. Grant of Restricted Stock Units. A restricted stock unit, or RSU,
represents the right to receive from the Company on the respective scheduled
vesting or payment date for such RSU, one share of Common Stock. An award of
RSUs may be subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan. To the extent an award of
RSUs is intended to qualify as performance-based compensation under Section
162(m), it must be granted subject to the attainment of performance goals as
described in Section 11 and meet the additional requirements imposed by Section
162(m).
 
8.2. Vesting Period. At the time an award of RSUs is made, the Committee shall
establish a period of time during which the RSUs shall vest (the “Vesting
Period”). The Vesting Period shall be a minimum of three years with incremental
vesting over the three-year period permitted (provided, however, that no portion
of the award may vest prior to the first anniversary of the date of grant), with
the following exceptions:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) If the vesting of the shares of RSUs is based upon the attainment of
performance goals as described in Section 11, a minimum Vesting Period of one
year is allowed.
 
(ii) No minimum Restricted Period applies to grants of RSUs under Section
5.3(iii) hereof.
 
Each award of RSUs may have a different Vesting Period. The acceleration of the
expiration of the Vesting Period shall occur: (1) as provided under Section 12.3
in the event of termination of employment under the circumstances provided in
the Incentive Agreement, and (2) as described in Section 12.10 in connection
with a Change of Control.


8.3. Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, the Committee may determine to pay dividend
equivalent rights with respect to RSUs, in which case, unless determined by the
Committee to be paid currently, the Company shall establish an account for the
participant and reflect in that account any securities, cash or other property
comprising any dividend or property distribution with respect to the share of
Common Stock underlying each RSU. The participant shall have no rights to the
amounts or other property credited to such account until the applicable RSU
vests. Notwithstanding the above, if the vesting of the RSUs is based upon the
attainment of performance goals, any and all dividend equivalent rights with
respect to the RSUs shall be subject to the attainment of the performance goals
applicable to the underlying RSUs.
 
8.4. Rights as a Shareholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and subject to any other restrictions that may
be imposed in the Incentive Agreement, each participant receiving RSUs shall
have no rights as a shareholder with respect to such RSUs until such time as
shares of Common Stock are issued to the participant.
 
8.5. Compliance with Section 409A of the Code. RSU awards shall be designed and
operated in such a manner that they are either exempt from the application or
comply with the requirements of Section 409A of the Code.
 
9. Stock Appreciation Rights.
 
9.1. Grant of Stock Appreciation Rights. A stock appreciation right, or SAR, is
a right to receive, without payment to the Company, a number of shares of Common
Stock, cash or any combination thereof, the number or amount of which is
determined pursuant to the formula set forth in Section 9.5. Each SAR granted by
the Committee under the Plan shall be subject to the terms and conditions
provided herein.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2. Number. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 12.5.
 
9.3. Duration and Time for Exercise. The term of each SAR shall be determined by
the Committee, but shall not exceed a maximum term of ten years. Each SAR shall
become exercisable at such time or times during its term as shall be determined
by the Committee; provided that, except as provided in Section 5.3(c), SARs
shall not become fully exercisable prior to the third anniversary of the date of
grant with incremental vesting of portions of the award over the three-year
period permitted (provided, however, that no portion of the award may become
exercisable prior to the first anniversary of the date of grant).
Notwithstanding the foregoing, the Committee may accelerate the exercisability
of any SAR (1) as provided under Section 12.3 in the event of termination of
employment under the circumstances provided in the Incentive Agreement, and (2)
as described in Section 12.10 in connection with a Change of Control.
 
9.4. Exercise. A SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs that the holder wishes to
exercise. The date that the Company receives such written notice shall be
referred to herein as the “Exercise Date.” The Company shall, within 30 days of
an Exercise Date, deliver to the exercising holder certificates for the shares
of Common Stock to which the holder is entitled pursuant to Section 9.5 or cash
or both, as provided in the Incentive Agreement.
 
9.5. Payment. The number of shares of Common Stock which shall be issuable upon
the exercise of a SAR payable in Common Stock shall be determined by dividing:
 
(i) the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of a share of Common Stock subject to the SAR on the trading day prior to the
Exercise Date exceeds the “Base Price,” which is an amount, not less than the
Fair Market Value of a share of Common Stock on the date of grant, which shall
be determined by the Committee at the time of grant, subject to adjustment under
Section 12.5); by
 
(ii) the Fair Market Value of a share of Common Stock on the Exercise Date.
 
No fractional shares of Common Stock shall be issued upon the exercise of a SAR;
instead, the holder of a SAR shall be entitled to purchase the portion necessary
to make a whole share at its Fair Market Value on the Exercise Date.
 
If so provided in the Incentive Agreement, a SAR may be exercised for cash equal
to the Fair Market Value of the shares of Common Stock that would be issuable
under this Section 9.5, if the exercise had been for Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
 
9.6. No Dividend Equivalent Rights. A participant receiving an SAR shall not be
entitled to any dividend equivalent rights for any period of time prior to
exercise of the SAR.
 
10. Other Stock-Based Awards.
 
10.1. Grant of Other Stock-Based Awards. Subject to the limitations described in
Section 10.2, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of awards (other than options,
restricted stock, RSUs or SARs described in Sections 6 through 9) paid out in
shares of Common Stock or the value of which is based in whole or in part on the
value of shares of Common Stock. Other Stock-Based Awards may be awards of
shares of Common Stock, awards of phantom stock or may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on or related
to, shares of, or appreciation in the value of, Common Stock (including, without
limitation, securities convertible or exchangeable into or exercisable for
shares of Common Stock), as deemed by the Committee consistent with the purposes
of this Plan. The Committee shall determine the terms and conditions of any
Other Stock-Based Award (including which rights of a shareholder, if any, the
recipient shall have with respect to Common Stock associated with any such
award) and may provide that such award is payable in whole or in part in cash.
An Other Stock-Based Award may be subject to the attainment of such specified
performance goals or targets as the Committee may determine, subject to the
provisions of this Plan. To the extent that an Other Stock-Based Award is
intended to qualify as “performance-based compensation” under Section 162(m), it
must be granted subject to the attainment of performance goals as described in
Section 11 below and meet the additional requirements imposed by Section 162(m).
 
10.2. Limitations. Except as permitted in Section 5.3(iii), Other Stock-Based
Awards granted under this Section 10 shall be subject to a vesting period of at
least three years, with incremental vesting of portions of the award over the
three-year period permitted (provided, however, that no portion of the award may
vest prior to the first anniversary of the date of grant), with the following
exception: if the vesting of the award is based upon the attainment of
performance goals, a minimum vesting period of one year is allowed, with
incremental vesting of portions of the award over the one-year period permitted.
Notwithstanding the foregoing, the Committee may accelerate the vesting of an
Other Stock-Based Award (1) as provided under Section 12.3 in the event of
termination of employment under the circumstances provided in the Incentive
Agreement, and (2) as described in Section 12.10 in connection with a Change of
Control.
 
10.3. Dividend Equivalent Accounts. Subject to the terms and conditions of this
Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, the Committee may determine to pay dividend
equivalent rights with respect to Other Stock-Based Awards , in which case,
unless determined by the Committee to be paid currently, the Company shall
establish an account for the participant and reflect in that account any
securities, cash or other property comprising any dividend or property
distribution with respect to the share of Common Stock underlying each Other
Stock-Based Award. The participant shall have no rights to the amounts or other
property credited to such account until the applicable Other Stock-Based Award
vests. Notwithstanding the above, if the vesting of the Other Stock-Based Award
is based upon the attainment of performance goals, any and all dividend
equivalent rights with respect to the Other Stock-Based Award shall be subject
to the attainment of the performance goals applicable to the underlying Other
Stock-Based Award.
 
 
 

--------------------------------------------------------------------------------

 
 
10.4. Compliance with Section 409A of the Code. Other Stock-Based Awards shall
be designed and operated in such a manner that they are either exempt from the
application or comply with the requirements of Section 409A of the Code.

 
11. Performance Goals for Section 162(m) Awards. To the extent that shares of
restricted stock, RSUs or Other Stock-Based Awards granted under the Plan are
intended to qualify as “performance-based compensation” under Section 162(m),
the vesting, grant, or payment of such awards shall be conditioned on the
achievement of one or more performance goals and must satisfy the other
requirements of Section 162(m). The performance goals pursuant to which such
awards shall vest, be granted, or be paid out shall be any or a combination of
the following performance measures applied to the Company, Gulf Island, a
division, or a subsidiary: earnings per share, return on assets, an economic
value added measure, shareholder return, earnings, stock price, return on
equity, return on total capital, safety performance, reduction of expenses or
increase in cash flow. For any performance period, such performance objectives
may be measured on an absolute basis, relative to a group of peer companies
selected by the Committee, relative to internal goals, or relative to levels
attained in prior years. The performance goals may be subject to such
adjustments as are specified in advance by the Committee in accordance with
Section 162(m).
 
12. General.
 
12.1. Duration. No Incentives may be granted under the Plan after April 23,
2025; provided, however, that subject to Section 12.9, the Plan shall remain in
effect after such date with respect to Incentives granted prior to that date,
until all such Incentives have either been satisfied by the issuance of shares
of Common Stock or otherwise been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed.
 
12.2. Transferability. No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) if permitted by the Committee
and so provided in the Incentive Agreement or an amendment thereto, pursuant to
a domestic relations order, as defined in the Code; or (d) as to options only,
if permitted by the Committee and so provided in the Incentive Agreement or an
amendment thereto, (i) to Immediate Family Members; (ii) to a partnership in
which the participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners; (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members; or (iv)
to a trust for the sole benefit of the participant and/or Immediate Family
Members. “Immediate Family Members” shall be defined as the spouse and natural
or adopted children or grandchildren of the participant and their spouses. To
the extent that an incentive stock option is permitted to be transferred during
the lifetime of the participant, it shall be treated thereafter as a
nonqualified stock option. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of Incentives, or levy of attachment or
similar process upon Incentives not specifically permitted herein, shall be null
and void and without effect.
 
 
 

--------------------------------------------------------------------------------

 
 
12.3. Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company or to provide services to
the Company for any reason, including death, disability, early retirement or
normal retirement, any Incentives may be exercised, shall vest or shall expire
at such times as may be determined by the Committee and provided in the
Incentive Agreement.
 
12.4. Additional Conditions. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
 
12.5. Adjustment. In the event of any recapitalization, reclassification, stock
dividend, stock split, combination of shares or other similar change in the
Common Stock, the number of shares of Common Stock then subject to the Plan,
including shares subject to outstanding Incentives, and any and all other
limitations provided in the Plan limiting the number of shares of Common Stock
that may be issued hereunder, shall be adjusted in proportion to the change in
outstanding shares of Common Stock. In the event of any such adjustments, the
price of any option, the Base Price of any SAR and the performance objectives of
any Incentive shall also be adjusted to provide participants with the same
relative rights before and after such adjustment. No substitution or adjustment
shall require the Company to issue a fractional share under the Plan and the
substitution or adjustment shall be limited by deleting any fractional share.
 
 
 

--------------------------------------------------------------------------------

 
 
12.6. Withholding.
 
(i) The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld. At any time that a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with an Incentive, the
participant may, subject to Section 12.6(b) below, satisfy this obligation in
whole or in part by electing (the “Election”) to deliver currently owned shares
of Common Stock or to have the Company withhold shares of Common Stock, in each
case having a value equal to the minimum statutory amount required to be
withheld under federal, state and local law. The value of the shares to be
delivered or withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).
 
(ii) Each Election must be made prior to the Tax Date. For participants who are
not subject to Section 16 of the 1934 Act, the Committee may disapprove of any
Election, may suspend or terminate the right to make Elections, or may provide
with respect to any Incentive that the right to make Elections shall not apply
to such Incentive. If a participant makes an election under Section 83(b) of the
Code with respect to shares of restricted stock, an Election to have shares
withheld to satisfy withholding taxes is not permitted to be made.
 
12.7. No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.
 
12.8. Deferral Permitted. Payment of an Incentive may be deferred at the option
of the participant if permitted in the Incentive Agreement. Any deferral
arrangements shall comply with Section 409A of the Code.
 
12.9. Amendments to or Termination of the Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:
 
(i) materially revise the Plan without the approval of the shareholders. A
material revision of the Plan includes (i) except for adjustments permitted
herein, a material increase to the maximum number of shares of Common Stock that
may be issued through the Plan; (ii) a material increase to the benefits
accruing to participants under the Plan; (iii) a material expansion of the
classes of persons eligible to participate in the Plan; (iv) an expansion of the
types of awards available for grant under the Plan; (v) a material extension of
the term of the Plan and (vi) a material change that reduces the price at which
shares of Common Stock may be offered through the Plan;
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) amend Section 6.6 to permit repricing of options or SARs without the
approval of shareholders; or
 
(iii) materially impair, without the consent of the recipient, an Incentive
previously granted, except that the Company retains all of its rights under
Section 12.10.


12.10. Change of Control.
 
(i) “Change of Control” shall mean:
 
(1) the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
30% or more of the outstanding shares of Common Stock, or 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control:
 
(1) any acquisition (other than a Business Combination which constitutes a
Change of Control under Section 12.10(a)(iii) hereof) of Common Stock directly
from the Company;
 
(2) any acquisition of Common Stock by the Company;
 
(3) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company; or
 
(4) any acquisition of Common Stock by any entity pursuant to a Business
Combination that does not constitute a Change of Control under Section
12.10(a)(iii) hereof; or
 
(2) individuals who, as of the date this Plan was adopted by the Board (the
“Approval Date”), constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Approval Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors then comprising the Incumbent
Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or
 
 
 

--------------------------------------------------------------------------------

 
 
(3) consummation of a reorganization, share exchange, merger, or consolidation
(including any such transaction involving any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination,
 
(1) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding Common Stock and the Company’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of Common Stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which, for purposes of
this paragraph (1) and paragraphs (2) and (3), shall include a corporation which
as a result of such transaction owns the Company or all or substantially all of
its assets either directly or through one or more subsidiaries); and
 
(2) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding any corporation resulting from such Business
Combination and any employee benefit plan or related trust of the Company, the
corporation resulting from such Business Combination, or any subsidiary of
either corporation) beneficially owns, directly or indirectly, 25% or more of
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or 25% or more of the combined voting power of the
then outstanding voting securities of such corporation; and


(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
 
 

--------------------------------------------------------------------------------

 
 
(4) approval by the shareholders of the Company of a plan of complete
liquidation or dissolution of the Company.
 
(ii) Notwithstanding Section 12.3 and unless otherwise provided in an Incentive
Agreement, if there has been a Change of Control, and within one year following
such Change of Control a participant’s employment with the Company is terminated
by the Company without Cause or by such participant with Good Reason, all
outstanding Incentives granted to such participant pursuant to the Plan shall
automatically become fully vested and exercisable, all restrictions or
limitations on any Incentives shall lapse and all performance criteria and other
conditions relating to the payment of Incentives shall be deemed to be achieved
or waived at the target level by Gulf Island without the necessity of action by
any person. Unless otherwise defined in an Incentive Agreement:
 
(1) “Cause” shall be defined as any of the following: (1) the commission by the
participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine); (2) the engagement of the
participant in dishonest or unethical conduct, as determined by the Committee or
its designee; (3) the commission by the participant of any fraud, theft,
embezzlement, or misappropriation of funds; (4) the failure of the participant
to carry out a directive of his superior, employer or principal; or (5) the
breach of the Participant of the terms of his engagement.
 
 
(2) “Good Reason” shall be defined as any of the following (without the
participant’s express written consent): (1) a material diminution in the
participant’s base salary as of the day immediately preceding the Change in
Control or (2) the Company’s requiring the participant to be based at any office
or location more than 50 miles from participant’s principal office or location
as of the day immediately preceding the Change in Control. Notwithstanding the
foregoing, the participant shall not have the rights described in Section
12.10(b) in connection with a termination of his employment with Good Reason
unless (a) within 30 days of the initial existence of the condition or
conditions giving rise to such right the participant provides written notice to
the Company of the existence of such condition or conditions, and (b) the
Company fails to remedy such condition or conditions within 30 days following
the receipt of such written notice (the “Cure Period”). If any such condition is
not remedied within the Cure Period, the participant must terminate his
employment with the Company within a reasonable period of time, not to exceed 30
days, following the end of the Cure Period.
 
(iii) No later than 30 days after the approval by the Board of a Change of
Control of the types described in subsections (iii) or (iv) of Section 12.10(a)
and no later than 30 days after a Change of Control of the type described in
subsections (i) and (ii) of Section 12.10(a), the Committee (as the Committee
was composed immediately prior to such Change of Control and notwithstanding any
removal or attempted removal of some or all of the members thereof as directors
or Committee members), acting in its sole discretion without the consent or
approval of any participant, may act to effect one or more of the alternatives
listed below and such act by the Committee may not be revoked or rescinded by
persons not members of the Committee immediately prior to the Change of Control:
 
 
 

--------------------------------------------------------------------------------

 
 
(1) require that all exercisable options and SARs be exercised on or before a
specified date (before or after such Change of Control) fixed by the Committee,
after which specified date all unexercised options shall terminate;
 
(2) make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary);
 
(3) provide for mandatory conversion of some or all of the exercisable options
and SARs held by some or all participants as of a date, before or after such
Change of Control, specified by
the Committee, in which event such options and SARs shall be deemed
automatically cancelled and the Company shall pay, or cause to be paid, to each
such participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such option and SAR, as defined
and calculated below, over the exercise price(s) of such options and SARs or, in
lieu of such cash payment, the issuance of Common Stock or securities of an
acquiring entity having a Fair Market Value equal to such excess; or
 
(4) provide that thereafter upon any exercise of an option or SAR the
participant shall be entitled to purchase under such option or SAR, in lieu of
the number of shares of Common Stock then covered by such option or SAR, the
number and class of shares of stock or other securities or property (including,
without limitation, cash) to which the participant would have been entitled
pursuant to the terms of the agreement providing for the reorganization, merger,
consolidation or asset sale, if, immediately prior to such Change of Control,
the participant had been the holder of record of the number of shares of Common
Stock then covered by such options and SARs.
 
(iv) For the purpose of paragraph (iii) of Section 12.10(c), the “Change of
Control Value” shall equal the amount determined by whichever of the following
items is applicable:
 
 
 

--------------------------------------------------------------------------------

 
 
(1) the per share price to be paid to shareholders of Gulf Island in any such
merger, consolidation or other reorganization;
 
(2) the price per share offered to shareholders of Gulf Island in any tender
offer or exchange offer whereby a Change of Control takes place;
 
(3) in all other events, the Fair Market Value per share of Common Stock into
which such options being converted are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
conversion of such options; or
 
(4) in the event that the consideration offered to shareholders of Gulf Island
in any transaction described in this Section 12.10 consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered that is other than cash.
 
12.11. Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, except as provided below in
connection with a cashless exercise through a broker, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the date as of which fair market value is to be determined, or if no sale of the
Common Stock shall have been made on that day, on the next preceding day on
which there was a sale of the Common Stock; (ii) if the Common Stock is not
listed on any exchange or quotation system, but bid and asked prices are quoted
and published, the mean between the quoted bid and asked prices on the date as
of which fair market value is to be determined, and if bid and asked prices are
not available on such day, on the next preceding day on which such prices were
available; and (iii) if the Common Stock is not regularly quoted, the fair
market value of a share of Common Stock on the date as of which fair market
value is to be determined, as established by the Committee in good faith. In the
context of a cashless exercise through a broker, the “Fair Market Value” shall
be the price at which the Common Stock subject to the stock option is actually
sold in the market to pay the option exercise price.
 
* * * * * *
 
●           Adopted by the Compensation Committee on February 25, 2015.
 
●           Approved by the Board of Directors on February 26, 2015.
 
●           Approved by the shareholders on April 23, 2015.